Citation Nr: 1335061	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  11-19 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for residuals of a right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 



INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's current tinnitus disability had its onset in service. 

2.  The Veteran has not had a recurrent hernia during the course of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for a compensable rating for an inguinal hernia have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7338 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A March 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a May 2011 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield, 444 F.3d at 1333-34.

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  VA examinations were conducted in March 2010, November 2010, and January 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Sanders, 129 S. Ct. 1696; see also Dingess/Hartman, 19 Vet. App. at 486. 

Tinnitus

The Veteran seeks service connection for tinnitus.  He contends that tinnitus began in service and is attributed to military noise exposure.  Specifically, he maintains that he has experienced a continuous ringing sensation in his ears since serving as an artilleryman during service.  See February 2010 Claim, May 2010 Notice of Disagreement.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

It is initially acknowledged that the Veteran's service treatment records do not show complaints, findings, or diagnoses of tinnitus.  Nevertheless, the Veteran alleges he incurred acoustic trauma as an artillerymen.  This allegation is consistent with his military occupational specialty, cannon crewman.

In statements submitted to the Board, to include the February 2010 Claim and May 2010 Notice of Disagreement, the Veteran alleges that his tinnitus symptoms began in and continued since military service.  The Board finds that the Veteran is both competent and credible to report tinnitus (ringing in his ears) after exposure to acoustic trauma during service.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses).  Additionally, the Board notes that it may not reject the credibility of the Veteran's lay testimony regarding the in-service onset of tinnitus simply because it is not corroborated by contemporaneous medical records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Veteran's statements are considered competent and credible.

With respect to competent medical opinions of record, the Veteran reported at the March 2010 VA audiological examination that tinnitus symptoms began "a few years ago".  He described ringing in the ears that did not last very long and occured once or twice a month.  Following separation from service, he has worked at a restaurant and a hospital; he denied postservice, recreational or occupational noise exposure.  The VA examiner did not provide a diagnosis or opinion with respect to the Veteran's symptoms of tinnitus.  To this extent, the medical opinion lacks probative value.

A VA audiological examination report dated in November 2010 shows that the Veteran described tinnitus as infrequent and having its onset "a few years ago".  The VA audiologist opined that it is not at least as likely as not that the Veteran's tinnitus is related to his military service.  The rationale was that there was no evidence of acoustic damage upon separation from service and the Veteran did not experience symptoms of tinnitus until after service.

The Veteran reported to VA examiners that tinnitus symptoms began "a few years ago"; however, other statements consistently describe tinnitus symptoms since service.  Giving the Veteran the benefit of the doubt, the Board finds the Veteran's statements concerning tinnitus symptoms since experiencing acoustic trauma in service to be credible.  

The Board's finding that the Veteran experienced tinnitus symptoms since the acoustic trauma in service renders the November 2010 VA examiner's opinion non-probative because the November 2010 examiner assumed the symptoms did not start until many years after service; thus, the opinion was based on a factually incorrect premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

As noted above, tinnitus is not among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may not be established based on continuity of symptomatology; however, the claim may be established if it is found that the disability had its onset in or is related to service or an event of service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has a current diagnosis of tinnitus and the competent, credible and persuasive evidence of record sufficiently places the onset of this condition in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  After resolving all reasonable doubt in the Veteran's favor, the Board finds that tinnitus had its onset in service.  It follows that entitlement to service connection for tinnitus is warranted.


Inguinal Hernia

The Veteran seeks a compensable rating for residuals of a right inguinal hernia repair.  The Veteran contends that a compensable rating should be assigned because the hernia is recurrent and the postoperative scar is still painful. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  Claims for higher ratings contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

An inguinal hernia is rated under Diagnostic Code 7338.  Under this Diagnostic Code, the criteria provide that a noncompensable disability rating is provided for a small, reducible, or without true hernia protrusion, or remediable hernia.  A 10 percent disability rating is provided for recurrent postoperative hernia that is readily reducible and well supported by truss or belt.  A 30 percent disability rating is provided for a small recurrent postoperative hernia or unoperated irremediable hernia that is not well supported by truss, or not readily reducible.  38 C.F.R. § 4.114.

The Veteran was afforded VA examinations in March 2010 and January 2011 to assess the severity of his service-connected hernia disability.  On both examinations, the Veteran complained of a recurrent inguinal hernia on the right side.  Both VA examination reports, however, show that thorough psychical examinations revealed no current hernia.  The March 2010 examination report reflects that on examination, when the Veteran was standing, digital inspection with Valsalva maneuvers on the part of the Veteran did not reveal any hernia impulse in the left or right inguinal rings.  The examiner also noted that no hernia impulse was noted with the Veteran lying in supine position.  The examiner concluded that "there were no hernias" present.  The diagnosis was "status post right inguinal hernia without clinical evidence of recurrence."  The January 2011 VA examination report noted that there was no visible or palpable evidence of recurrence of inguinal hernia.  The diagnosis was "Right inguinal hernia surgery in the remote past with current residuals as described."

The Veteran's statements seem to indicate that he contends his hernia has been recurrent; nevertheless, he also reports that he has not sought treatment for a recurrent right hernia since it was surgically repaired.  

As noted above, there must be a current hernia in order to warrant a compensable rating under the application rating criteria.  As the clinical data of record does not show a recurrent hernia on the right side, a compensable rating for an inguinal hernia is not warranted under DC 7338.

The Board has also considered whether a separate rating may be assigned for a post-surgical scar on the right side.  Under VA regulations, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25(2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The symptoms associated with scarring are separate and distinct from those associated with the underlying service-connected residuals of a right inguinal hernia repair.  Accordingly, separate disability evaluations are to be considered.

Under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804 and 7805 pertain to rating scars.  Diagnostic Code 7800 is not for application in this instant case as it only applies to scars of the head, face or neck.  Compensable ratings are warranted for scars under Diagnostic Codes 7801, 7802, 7804 and 7805 if they meet any of the following criteria:  deep (a scar associated with underlying soft tissue damage) and nonlinear scars that cover an area of at least 6 square inches; superficial (a scar not associated with underlying soft tissue damage) and nonlinear scars covering an area of at least 144 square inches or greater; one or two unstable (defined as a scar with frequent loss of covering of skin over the scar) or painful scars; or a scar that results in "disabling effects" that can be separately rated under an appropriate Diagnostic Code.
The March 2010 and January 2011 VA examination reports show that the Veteran's scar is linear, not associated with underlying tissue loss, and not tender on palpation.  Specifically, the March 2010 VA examination report shows that on examination, the Veteran's scar was described as 11 cm in length and 1 cm in width, without loss of subcutaneous tissue, clinical instability or pain on direct pressure.  The January 2011 VA examination report shows that on examination, the Veteran's scar was described as "totally nontender" when "firmly rubbed" by the examiner.  Accordingly, as there is no clinical evidence showing that  the Veteran's post-surgical scar is deep, causes limited motion, is 144 square inches or greater, is unstable, or limits the Veteran's function in any way, the Board finds that a separate, compensable rating for the Veteran's inguinal surgical scar is not warranted.  The Board acknowledges that in January 2011, the Veteran described pain that radiated "from the scar" into the lower extremities when he walks for more than a block.  However, after conducting a full physical, the examiner concluded that the scar was not tender on palpation and he opined that degenerative disk disease of the thoracic spine may be causing pain to radiate into the inguinal area, which the Veteran is mistaking for pain coming from the surgical scar.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for residuals of a right inguinal hernia repair.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a compensable disability rating for an inguinal hernia is denied.


______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs




